Citation Nr: 1516375	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  06-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the bilateral hips, status post bilateral hip replacements.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for degenerative joint disease bilateral hips, status post left hip replacement.  Subsequent to this decision, the Veteran underwent a right total hip arthroplasty, and the issue on appeal has been recharacterized to address this development.

A hearing was held on June 15, 2007, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In August 2007, the Board issued a decision denying entitlement to service connection for degenerative joint disease of the bilateral hips.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2009 Order, the Court vacated the August 2007 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development in September 2009, June 2012, and June 2014.  That development was completed, and the case has since been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's degenerative joint disease of the bilateral hips, status post bilateral hip replacement, has not been shown to be causally or etiologically related to the Veteran's military service; degenerative joint disease of the bilateral hips did not manifest within one year of active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the bilateral hips, status post bilateral hip replacement, have not been met.  38 U.S.C.A. § 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in June 2004, advised the Veteran what the evidence must show for service connection, the evidence the Veteran was expected to provide and the evidence VA would seek to obtain.  An additional letter sent in March 2006 notified the Veteran of how a disability rating and effective date would be determined.  Thus, the duty to notify has been satisfied with regard to this claim.  See Dingess/Hartman, 19 Vet. App. 473.

In November 2004, VA sent the Veteran a letter informing him that his service medical records were likely destroyed in the July 1973 fire at the Records Management Center (RMC) in St. Louis, Missouri.  When a claimant's medical records are lost or destroyed, VA has a "heightened" duty to assist in the development of the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  VA asked the Veteran to return the NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and to submit any service medical records in his possession, or documents that could substitute for service medical records, such as buddy statements. 

The Veteran submitted a January 2005 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, requesting records from a hospital in Seoul, Korea from 1955.  In March 2005, VA sent the Veteran a letter asking for additional information to complete the request, including his complete military organization, and a more specific time frame of three months or less for his alleged period of hospitalization.  The Veteran was informed in this letter, as in the January 2005 letter, that he had until June 9, 2005 to submit this information.  The Veteran did not provide further information.  VA completed a June 2005 memorandum which reflected that the Veteran's service medical records were unavailable for review, and documented the attempts made to secure more information from the Veteran.  Subsequently, in his notice of disagreement, received in December 2005, the Veteran contended that he was hospitalized in Korea in approximately August 1957, and was given a profile.  He asked VA to obtain his personnel file for documentation of the light duty profile.  In January 2006, the National Personnel Records Center (NPRC) responded that the Veteran's personnel file was also fire-related, but did provide one available related document, dated November 1957, that was not destroyed.

Regarding the Veteran's contention that he was hospitalized in Korea in 1957, the Veteran testified during his June 2007 Board hearing that he was hospitalized in 1957 after injuring his hips from falling down a mountain.  When questioned by the VLJ, the Veteran was not sure that his hospitalization was in Seoul, Korea, or if it was at a military or civilian hospital.  As noted above, the Veteran was asked for additional information in order to allow NPRC to search for any clinical or inpatient records.  The Veteran has not been able to do so.  The Veteran has not provided VA with the name of the hospital in which he received care, nor was he able to state whether it was a military or civilian establishment or even confirm that the hospital was in Seoul, Korea.  Considering the aforementioned, the Board concludes that the RO's actions in attempting to locate the Veteran's service medical and personnel records constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

VA and private treatment records have also been associated with the claims file. The Veteran testified at the June 2007 Board hearing that he sought private treatment from a Dr. C in approximately 1959.  He further stated that Dr. C is now deceased, and the records are unavailable.  The RO sent the Veteran a letter in August 2012 indicating what private medical records it had obtained, and requesting that the Veteran identify any outstanding records to be obtained.  The Veteran responded in August 2012 that all his remaining medical records are at the VAMC in Durham, NC.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's private treatment records, and no further action in this regard is required.  With regard to VA treatment records, the Veteran stated in his June 2004 claim that the Durham VA Medical Center (VAMC) would have his treatment records from 1965 to the present.  A request for such records resulted in a response from the VAMC that they do not have records for the time period from January 1965 to September 2003.  A Formal Finding of Unavailability for these records was prepared and notice sent to the Veteran in October 2011. Records from Durham VAMC have been obtained of treatment spanning a period from April 2004 to December 2014, and have been associated with the claims file.  Accordingly, the Board finds that the duty to assist in locating all potentially relevant treatment records has been met.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

Pursuant to the Board's June 2014 remand directives, the agency of original jurisdiction (AOJ) requested all evidence related to the Veteran's award of social security disability benefits.  The Social Security Administration (SSA) National Records Center provided photocopies of the January 1993 SSA decision granting entitlement to SSA disability benefits, as well as the medical evidence on which the decision was based.  As this is in substantial compliance with the Board's remand directives, further remand on this basis is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  
 
The Veteran has also been provided with VA examinations with regard to his claim for service connection for bilateral hip disability.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finding the prior VA medical opinions provided inadequate, the Board directed in its June 2014 remand that a supplemental medical opinion be provided.  The Veteran was provided an additional VA examination in October 2014.  The examiner personally examined the Veteran, noted review of the Veteran's paper and electronic claims file and considered and cited to specific lay and medical evidence in providing an opinion and rationale regarding the etiology of the Veteran's bilateral hip disability.  The Board therefore finds the opinion adequate for adjudicatory purposes, and finds the provision of the VA medical opinion and examination to be in substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is among the "chronic diseases" enumerated under section 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 ; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III. Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for degenerative joint disease of the bilateral hips, status post bilateral hip replacements on either a direct or presumptive basis.

The Veteran contends that he has had hip pain and limping since events which occurred during active military service.  His description of how events transpired, however, has not been consistent.  

In a June 2004 statement, the Veteran stated that he suffers from osteoarthritis which was made worse during military service because his unequal leg length was not discovered during active duty.  He stated that because his leg condition was not diagnosed, no corrective or ameliorative actions were provided.  He further stated that the doctors told him he was in fine medical health and he was therefore not on notice to seek medical treatment upon release from active duty.  The Veteran attributed strain on his joints to duties during military service loading heavy gear and supplies onto trucks in extreme temperatures and marching three to four miles on a daily basis carrying heavy gear without the use of corrective shoes.

For the first time, in a December 2005 statement made as part of his Notice of Disagreement, the Veteran stated that he was treated in-service for bilateral hip problems and was given a profile for light duty for two to three months.  During his June 2007 Board hearing, the Veteran testified that he fell down a mountain and was treated for bilateral hip problems.  He also testified that he sought treatment shortly after his release from service, but the records were not available because the private physician was deceased.  The Veteran further stated that he began limping shortly after the fall, and has had hip problems ever since service.  His wife testified that he had been limping and walking with a cane when she first met him in 1971, and the Veteran told her he started using a cane when he got out of service.  The Veteran essentially related a similar scenario at each of his VA examinations, in May 2010, October 2013 and October 2014.

The Veteran's alternative descriptions in these instances are incompatible.  Either the Veteran thought he was in fine medical health during and upon release from service and was therefore not on notice to seek medical treatment upon release from active duty or he was hospitalized during service, began limping during service and sought treatment shortly after exiting service because he knew that he continued to have hip problems. 

Pursuant to the Board's June 2012 remand directives, the Veteran's SSA records have been associated with the file.  Among the evidence is an August 1992 private X-ray report related to diagnosed hip pain.  The X-ray showed an intact bony pelvis, with hip joints well maintained.  No focal bony or soft tissue abnormality was identified.  An August 1992 private progress note indicated that the Veteran was seen for hip and back pain, and gave a history of "taking a couple of falls in NYC" six years ago, was doing well, now with 1-2 months of pain.  He was assessed with chronic hip and back pain.

An August 2001 private progress note documented the Veteran's complaint of bilateral hip pain, and noted that there was no known injury.  Radiological imaging performed of the bilateral hips showed mild osteoarthritis bilaterally with some cortical cyst formation at the hips, left greater than right.

VA treatment records dated April and May 2004 from the Durham VAMC note that the Veteran reported severe hip pain for more than one year, with history of pain for 10 years, and with falls secondary to pain.  

The evidence of record demonstrates that the Veteran has a current disability for VA service connection purposes of bilateral degenerative joint disease of the bilateral hips, status post bilateral hip replacement.  

When considering the various statements made by the Veteran and his spouse with regard to the onset of the Veteran's hip pain, both in support of the claim for service connection and for the purpose of treatment throughout the years, the Board finds the statements that the Veteran has experienced hip pain since service to lack credibility.  The Board finds particularly probative the fact that prior to the filing of the claim for service connection, the Veteran's treatment records contain no mention of ongoing pain since service, let alone since an accident falling down a mountain during service, and the Veteran specifically denied knowledge of an injury in August 2001.  Additionally, in 1992, the Veteran reported hip pain and noted falls six years prior, but made no mention of service injuries.  The Board notes that the Veteran would be particularly inclined toward truthfulness and forthcomingness in his statements to treatment providers, in order to facilitate productive treatment.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")). 
  
Even were the Board to find that the weight of the evidence supported the Veteran's description of an in-service hip injury with resultant pain since that time, a preponderance of the evidence of record does not indicate that the Veteran's current degenerative joint disease of the hips, status post hip replacements, is etiologically related to military service.  

The Veteran was provided with a VA examination in October 2014, following inadequate VA medical opinions provided in May 2010 and October 2013.  The October 2014 examiner noted the Veteran's report of falling while coming down a mountain with subsequent hospitalization and light duty, and the Veteran's wife's report that the Veteran had used a cane since at least 1971, but found that these assertions were not supported by the medical evidence of record.  The examiner cited to the August 1992 Social Security disability evaluation including the negative X-ray of the hips, and stated that the in-service event claimed to be of great significance by the Veteran should have resulted in degenerative joint disease of the hips on that X-ray.  He also noted that in the same Social Security evaluation, the Veteran related two falls in New York City in 1986 which injured and caused pain in his hips.  Considering this history and events, the examiner stated that the Veteran's degenerative joint disease of the hips more likely than not had its onset from and was etiologically related to the two falls that occurred in 1986.  He also stated that the degenerative joint disease was less likely than not incurred or caused by the claimed in-service injury or event, citing to the August 2001 progress note first diagnosing degenerative joint disease by X-rays, the August 1992 records reporting falls in 1986, and the April 2004 VA treatment record where the Veteran reported hip pain with an onset of 10 years earlier.  

Although the VA examiner did not specifically address the Veteran's initial contention that an undiagnosed leg length disparity, loading heavy gear and supplies onto trucks in extreme temperatures, and marching three to four miles on a daily basis carrying heavy gear without the use of corrective shoes led to joint strain, the Board finds the examiner's conclusion that the degenerative joint disease of the bilateral hips was more likely etiologically related to falls in 1986 than any incident of service sufficiently covers this scenario.  Additionally, the October 2013 VA examiner stated that although a one inch leg length difference was noted after the first hip replacement in 2004, a one inch leg length difference is of no clinical significance, as it is felt that a difference of at least 2 inches is necessary to cause any gait related problems.  The October 2013 VA examiner also stated that carrying heavy objects over years is not noted to cause or aggravate development of degenerative joint disease of the hips.  Although that examiner's overall opinion was found inadequate because of an inaccurate statement regarding the Veteran's length of service, the aforementioned statements of general medical principles were not negatively affected by any mistake regarding this particular Veteran's service.  Therefore, these statements remain probative, and reliance upon them is not error.  

The Board finds the report of the October 2014 VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  The Board also finds persuasive the statements of medical principles made by the October 2013 VA examiner.  Although the Veteran and his spouse are competent to provide evidence with regard to the Veteran's use of a cane and his experienced symptoms, as noted above, the Board finds their statements regarding continuous symptoms since service not credible when considered alongside the medical evidence of record which includes statements from the Veteran placing onset of his hip pain much later in time.  See Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Additionally, because degenerative joint disease is not a simple condition which can be diagnosed by a lay person, the Veteran is not competent to provide an opinion as to the underlying cause for his current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In conclusion, the medical evidence of record reflects the presence of degenerative joint disease of the bilateral hips, first documented by X-ray imaging in August 2001, more than 40 years after the Veteran's period of active service.  Prior X-rays in August 1992 demonstrated well maintained hip joints and no focal bony or soft tissue abnormality.  The weight of the evidence, both lay and medical, does not support a finding that the current hip disability arose during service or is etiologically related to an injury or event which occurred during military service.  Therefore, service connection for degenerative joint disease of the bilateral hips is not warranted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  As the medical evidence of record, particularly X-ray evidence, demonstrates that the Veteran had well-maintained hip joints and no focal bony or soft tissue abnormality in August 1992, approximately 35 years post-service, the evidence does not indicate that the Veteran's degenerative joint disease manifest to a compensable degree within one year of military service.  Service connection for degenerative joint disease of the bilateral hips is therefore also not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
   
For the foregoing reasons, the Board finds that the claim for service connection for degenerative joint disease of the bilateral hips, status post bilateral hip replacement must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




[CONTINUED ON NEXT PAGE]

ORDER

Service connection for degenerative joint disease of the bilateral hips, status post bilateral hip replacement, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


